Case: 2:19-cv-00025-CDP Doc. #: 18 Filed: 07/09/19 Page: 1 of 2 PageID #: 54




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                NORTHERN DIVISION

 JANE DOE, by her next friend                  )
 Anthony E. Rothert,                           )
                                               )
                       Plaintiffs,             )
                                               )
        v.                                     )       No. 2: 19-cv-25 CDP
                                               )       Currently a Sealed Matter
 MICHELLE CHAPMAN, in her official             )
 Capacity as Circuit Clerk of Randolph         )
 County, Missouri,                             )
                                               )
                       Defendant.              )

                                         Protective Order

 IT IS HEREBY ORDERED THAT:

    1. Plaintiff's name and any information that has the potential to lead to the disclosure of her

       identity, including but not limited to her initials, age, birth date, city of residence, place of

       residence, physical characteristics, dates of pregnancy, personal property, family

       members or other associates, or information about her schooling or employment or lack

       of schooling or employment is designated as "Confidential Information."

    2. Defendant, including her agents and employees, shall not disclose Confidential

       Information to any person other than this Court, including that they shall not disclose any

       Confidential Information as part of any response to any request for public records.

    3. Defendant, including her agents and employees, shall affirmatively take reasonable steps

       to ensure that no Confidential Information is included in a response to any request for

       public records or is otherwise disclosed to any person other than this Court.

    4. Confidential Material in paper format shall be retained only in the custody of counsel of

       record, who shall be responsible for restricting disclosure in accordance with the

                                                   1
Case: 2:19-cv-00025-CDP Doc. #: 18 Filed: 07/09/19 Page: 2 of 2 PageID #: 55




       provisions of this Order. Specifically, counsel ofrecord shall retain all Confidential

       Material in paper format within the confines of his/her personal offices except as

       necessary to conduct the present litigation. Confidential Material in electronic format

       shall be provided to counsel of record and not provided to any other person during the

       course of this litigation.

    5. If it becomes necessary for Defendant to submit Confidential Material, or anything that

       might arguably be Confidential Material, to the Court in connection with any filings or

       proceedings in this litigation, except under exceptional circumstances Defendant shall

       provide a copy to Plaintiff 48 hours in advance for the purpose of agreeing upon

       redactions. If exceptional circumstances exist that prevent Defendant from providing a

       copy of a filing that arguably contains Confidential Material, Defendant shall move the

       Court to accept the filing under seal until such time as redactions may be agreed upon.

   6. Upon final conclusion of this litigation, Defendant shall destroy any Confidential

       Material disclosed during the course of this litigation.

   7. This Order may be modified only by further Order of the Court.

   8. The termination of proceedings in this action shall not relieve any person to whom

       Confidential Material has been disclosed from the obligations of this Order, unless the

       Court orders otherwise.


                                              So Ordered:,            /)

                                                 ~i~£Jr~
                                              CATHERINE D. PERRY
                                             ·UNITED STATES DISTRICT WDGE



Dated this   1+~    day of_J ~----'\.,.,-_.~--~' 2019.
                           ____

                                                 2
